t c memo united_states tax_court john e rogers and frances l rogers petitioners v commissioner of internal revenue respondent docket no filed date in ps owned and operated several tiered business entities that promoted tax sheltered investments involving the purchase and sale of brazilian receivables brokered and developed real_property and attempted to bring a medical device to market ps failed to report as income some of the gross_receipts of their business entities and ps contend that the unreported amounts were held in trust for another related_entity ps’ business entities claimed deductions associated with their operations that ps could not substantiate ps also failed to report on schedule c all of the income from p-h’s attorney activity claimed some deductions for that activity that they could not substantiate and failed to deduct certain amounts that they did expend by notice_of_deficiency issued in r determined that ps did not report all of their income and that some of their claimed deductions were unsubstantiated and must be disallowed r also determined that ps are liable for an accuracy-related_penalty held with a few exceptions ps failed to substantiate their entitlement to business_expense deductions beyond those r already allowed held further ps failed to include certain amounts in gross_income that should have been reported on their tax_return held further certain receipts of one of ps’ business entities were not held in trust and were properly includable in that entity’s gross_receipts held further ps are liable for an accuracy-related_penalty john e rogers for petitioners ronald s collins jr for respondent memorandum findings_of_fact and opinion gustafson judge the internal_revenue_service irs issued to petitioners john e and frances l rogers a statutory_notice_of_deficiency pursuant to sec_6212 on date for petitioners’ tax_year unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c code as in effect for and all citations of rules refer to the tax_court rules_of_practice and procedure in the notice the irs determined that petitioners had a deficiency in tax of dollar_figure and that they are liable for a corresponding failure-to-file addition_to_tax of dollar_figure and an accuracy-related_penalty of dollar_figure this case arises from petitioners’ timely petition pursuant to sec_6213 for redetermination of the deficiency and the penalties in the notice_of_deficiency after stipulations by the parties the issues for decision are whether petitioners substantiated their entitlement to business_expense deductions beyond those that respondent allowed with a few exceptions we hold that they did not whether petitioners failed to include certain amounts in gross_income that should have been reported on their return we hold that they did to the extent described below whether certain receipts of mr rogers’ business_entity were held in trust or were includable in the entity’s gross_receipts we hold they were includable in the entity’s gross_receipts and whether petitioners are liable for the accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact at the time they filed their petition mr and mrs rogers resided in illinois in mr rogers worked as an attorney and mrs rogers worked as a realtor in addition mr rogers operated a number of entities including a g investors iii portfolio properties inc ppi sterling ridge inc jetstream business ltd jetstream abingdon trading llc abingdon and lucas rogers capital inc l r most of the adjustments in dispute relate to income and deductions mr rogers claimed for ppi activities and in connection with his activities as an attorney frances l rogers during mrs rogers earned a salary as an associate principal of a chicago area high school she was also a licensed real_estate broker and an attorney john e rogers as we have previously found rogers is a tax attorney with over years of experience he received a law degree from harvard university in and a master’s degree in business administration from the university of chicago he worked in the tax department of arthur andersen for over years before serving for years as the tax director and assistant treasurer at fmc corp in rogers was a partner with the law firm altheimer gray until its bankruptcy on date for the remainder of the year rogers was a partner with the law firm for the year before the taxable_year at issue petitioners litigated their income_tax_liability in rogers v commissioner tcmemo_2011_277 728_f3d_673 7th cir that case involved issues equivalent to some of the issues in this case our record in this case establishes many of the facts that we also found in rogers i and those facts are noted below seyfarth shaw llp rogers v commissioner tcmemo_2011_277 728_f3d_673 7th cir mr rogers’ partnership at seyfarth shaw llp seyfarth shaw continued through and in that year he received compensation from the firm about which there is no dispute in this case in addition mr rogers conducted activity on his own in for which he received compensation and for which he attached to his return a schedule c profit or loss from business that identified the business activity as attorney in he also promoted to clients tax-advantaged transactions that dealt with the acquisition of and sales of indirect interests in brazilian consumer receivables using multiple entities that he controlled as discussed below ppi jetstream and sugarloaf rogers set up three business entities to manage numerous holding and trading companies used in the brazilian receivable transactions the first ppi was incorporated under the laws of illinois on date and elected on date to be treated as an s_corporation under sec_1361 rogers was its sole shareholder the second jetstream business limited jetstream a the details of these transactions are currently being litigated in the separate case of sugarloaf fund llc v commissioner docket no the instant case is an offshoot of those transactions though the consumer receivables transactions themselves are not before us rather at issue here is the income to mr rogers either directly or indirectly from his entities for his promotion of the transactions british virgin islands limited_company was formed by rogers with ppi as its sole shareholder rogers was jetstream’s only director in jetstream was treated as a disregarded_entity for federal tax purposes rogers i slip op pincite mr rogers formed the third entity in 2001--the delaware limited_liability_company called sugarloaf in jetstream was the managing member and tax_matters_partner of sugarloaf thus in mr rogers had control_over ppi jetstream and sugarloaf during sugarloaf entered into transactions directly and through affiliated entities for in effect acquiring distressed brazilian consumer accounts_receivable and selling interests in them to numerous investors through trading and holding_companies sugarloaf was a putative partnership subject_to the unified partnership audit procedures of tefra sections mr rogers indirectly owned an interest of no more than in sugarloaf through ppi and jetstream abingdon trading during mr rogers was also a member of abingdon which engaged in various business ventures the specifics of which are not relevant to this case in that year he received a dollar_figure partnership_distribution from abingdon mr rogers’ business income in mr rogers received the following payments from the following sources entity ppi sugarloaf jetstream peninsula yorkshire fund abingdon total amount dollar_figure big_number big_number big_number big_number big_number of that total mr rogers reported on schedule c only dollar_figure which the parties agree included dollar_figure of the amount he received from ppi mr rogers did not report the remaining dollar_figure distribution from ppi as income in petitioners had no obligation to transfer the dollar_figure to anyone to hold the funds in escrow or to segregate the funds from their personal funds however in mr rogers made capital contributions of dollar_figure to ppi which was as we stated his wholly owned s_corporation petitioners did not report all these amounts on their return but the irs discovered them during its examination when it performed a bank_deposits analysis on petitioners’ joint checking account at lasalle bank ending in to determine the amount of petitioners’ gross_income in in connection with his business activities mr rogers used his home and vehicles and incurred certain expenses which he deducted on his schedule c after stipulations the deductibility of dollar_figure of the claimed expenses remains in dispute those disputed expenses are listed in appendix a to this opinion under the burden_of_proof and legal principles discussed in part iv below we find that mr rogers incurred in connection with his attorney activity only a portion of these disputed expenses--ie deductible business gift_expenses of dollar_figure copying expenses of dollar_figure dues and subscriptions expenses of dollar_figure and business travel_expenses of dollar_figure on behalf of ppi deductible on schedule c and that he incurred dollar_figure of unreimbursed employee business_expenses deductible on schedule a itemized_deductions in connection with his employment at seyfarth shaw we find that petitioners have not substantiated either the expenditure or the business_purpose or both of the remaining dollar_figure of the expenses listed in appendix a and discussed in part iv below lucas rogers capital inc l r was a second s_corporation for which mr rogers was the sole shareholder its activity included a real_estate brokerage business holding licenses for real_estate brokers and property management for third parties the record contains no evidence that ppi owned any interest in l r nor any evidence that l r owned any interest in ppi but for reasons we cannot tell ppi shared a bank account with l r which we refer to as the joint ppi l r account for on its return prepared by mr rogers l r reported dollar_figure of gross_receipts and ppi deducted dollar_figure as l r fees on its form_1120s u s income_tax return for an s_corporation but the parties have stipulated that no transfer of dollar_figure was ever made we find that l r did not receive the income it reported and that ppi did not incur the expense it deducted ppi’s income total deposits into the joint ppi l r account equaled dollar_figure in of the total deposits dollar_figure was capital contributions made to ppi by mr rogers and dollar_figure of the total deposits was the proceeds of a loan neither the capital contributions nor the loan proceeds were taxable_income of ppi or l r ppi received income that was not deposited into the joint ppi l r account but that was recorded on ppi’s general ledger as income a dollar_figure from agresti recorded as management income b a dollar_figure payment by peabody and c dollar_figure from an unknown source recorded as income neither sugarloaf jetstream ppi nor petitioners themselves had any obligation to transfer any of these receipts to anyone to hold the funds in escrow or to segregate the funds from any other use ppi’s business_expenses in ppi rented office space in homer glen illinois from palos bank for that office and other reported expenses ppi claimed deductions on its tax_return after stipulations the deductibility of dollar_figure of those expenses remains in dispute those disputed expenses are listed in appendix b to this opinion under the burden_of_proof and legal principles discussed in part i below we find that ppi incurred the following deductible expenses on its form_1120s ppi reported only dollar_figure later adjusted by agreement of the parties to dollar_figure of gross_receipts or sales consisting of dollar_figure from real_estate commissions dollar_figure from thomas agresti dollar_figure from gtg corp dollar_figure from multicred investamentados limitada multicred dollar_figure from raul marquez dollar_figure from thomas mckelvey and dollar_figure from two unidentified sources the parties also stipulated that ppi received dollar_figure from sugarloaf during none of which was reported on ppi’s return however respondent did not determine in the notice_of_deficiency any increase in ppi’s income nor propose any such increase in his answer or at trial and we do not make any such increase sua sponte expense commissions portfolio_asset recovery consultoria e assessoria empresarial ltda multicred investamentados limitada other commissions meals and entertainment total amount dollar_figure big_number big_number big_number we find that petitioners have not substantiated either the expenditure or the business_purpose or both of the remaining dollar_figure of the expenses listed in appendix b and discussed in part v b below one of the larger disputed deductions that we find unsubstantiated was pti subsidy portfolio technologies inc pti was an illinois corporation organized in by mr rogers he remained a shareholder and officer of the company throughout pti was involved in bringing a new medical device to market which ultimately resulted in pti’s involvement in patent litigation mr rogers testified he was the largest shareholder eventually of pti though the precise extent of his ownership_interest in pti was not established at trial l r also owned an unspecified number of shares in pti during the record contains no evidence that ppi jetstream or sugarloaf owned any interest in pti the evidence at trial did not establish whether pti was solvent or insolvent but it is clear that pti was under threat from an infringer mr rogers owned a residual or royalty right to pti’s profits after large_bank loans had been paid off and the value of that right depended on pti’s survival the alleged pti subsidy expense consisted of two payments by mr rogers to global protection corp gpc gpc held shares of pti from until and it provided management services to pti during that time the purpose of these payments is undocumented but we assume the correctness of mr rogers’ explanation that in the other major shareholder in the business and the manager of global protection corp had exhausted its lines of credit and borrowing ability and cash_flow in getting the product manufactured and distributed and this was some payments i made so that the boxes in which the product would be put on the shelf as well as the materials to finish the inventory the product had been sold and this was a bridge to get the product to market les t global protection go under as well as portfolio technologies the court so when you talk about payments being made you’re talking about the dollar_figure mr rogers yes the court all right so the purpose of that pti subsidy payment was to get the product out into the stores mr rogers yes and one more time i do not view that as a payment to portfolio technologies i view that as a payment to protect my interest on the royalties and positioning the product so we can demonstrate damages for both predatory pricing as well as patent infringement because they an infringer took our premium pricing away mr rogers’ description shows that these payments were contributions to pti’s capital made to protect mr rogers’ investment in pti and his prospect of future profit from it fmc stock_option exercise mr rogers received a stock_option benefit from his former employer fmc which he exercised in to do so he opened a special account at the brokerage firm charles schwab and on date deposited dollar_figure into that schwab account to fund the purchase at the time of the transaction the option_price was dollar_figure but the trading price was dollar_figure--a difference of dollar_figure which constituted the employer-granted benefit of the option and was close to the amount--dollar_figure--that fmc later reported on form_w-2 wage and tax statement schwab paid fmc the option_price dollar_figure plus the employee portion of tax withholding computed to be due on the gain dollar_figure totaling dollar_figure the difference between that amount and mr rogers’ dollar_figure deposit--ie dollar_figure--constituted a loan or margin from schwab to mr rogers schwab then immediately sold the fmc shares for their market price dollar_figure evidently retained a portion of it to recover its loan dollar_figure plus a few days of interest thereon and therefore owed mr rogers approximately dollar_figure on this transaction schwab remitted to mr rogers only dollar_figure which was deposited into mr rogers’ account on date and thus retained a balance of about dollar_figure mr rogers received from fmc a form_w-2 reporting wage income of dollar_figure and petitioners reported that amount on their return as wages mr rogers also received a form_1099 from schwab reporting the entire dollar_figure of gross_proceeds of the stock sale and petitioners reported that amount on schedule d captial gains and losses of their return but they reported zero gain from the transaction--consistent with their having already reported their gain as wages on line of form_1040 u s individual_income_tax_return when the irs later examined petitioners’ return and analyzed their bank_deposits it found the schwab deposit of dollar_figure saw no such income item the record does not show whether or when schwab repaid this dollar_figure balance to mr rogers but the fact is immaterial since if and when it was paid it was a return_of_capital to mr rogers reported on the return and concluded it was taxable receipts from mr rogers’ schedule c activity it was not notice_of_deficiency and tax_court petition the irs examined petitioners’ income_tax return and in that process performed the bank_deposits analyses described above the irs determined that petitioners had unreported income and claimed improper and excessive deductions respondent issued a statutory_notice_of_deficiency to petitioners determining a deficiency in tax as well as additions to tax and penalties under sec_6651 and sec_6662 and petitioners timely petitioned this court opinion i general principles a burden_of_proof the irs’s determinations are presumed correct and taxpayers generally bear the burden to prove their entitlement to any deductions they claim rule a 290_us_111 taxpayers must satisfy the specific requirements for any deduction claimed 503_us_79 s tatements in briefs do not constitute evidence rule c and cannot supplement the record 99_tc_202 n rather taxpayers must carry the burden_of_proof with evidence offered at trial which their briefs should cite where the evidence presented at trial is insufficient to support that a particular expense is deductible we must sustain the irs’s determinations and disallow the deduction petitioners contend that with respect to the dollar_figure deposit from sugarloaf to petitioners’ individual bank account the burden_of_proof shifts to respondent under sec_7491 which provides that the burden shifts as to any item_of_income which was reconstructed by the secretary solely through the use of statistical information on unrelated taxpayers but in fact respondent used petitioners’ own bank records to reconstruct their income and not statistical information on unrelated taxpayers the burden_of_proof with respect to this dollar_figure deposit does not shift to respondent they also contend that the burden shifts on this issue under sec_7491 which shifts the burden when among other things a taxpayer introduces credible_evidence with respect to any factual see rule e all briefs shall contain p roposed findings_of_fact based on the evidence t here shall be inserted references to the pages of the transcript or the exhibits or other sources relied upon to support the statement adeyemo v commissioner tcmemo_2014_1 at d’errico v commissioner tcmemo_2012_149 slip op pincite we need not and will not undertake the work of sorting through every piece of evidence petitioners have provided in an attempt to find support for petitioners’ ultimate legal positions taken in this case issue but in fact as to the factual issue of repayment of a supposed loan by mr rogers to sugarloaf petitioners introduced no loan documents nor any accounting_records to corroborate mr rogers’ testimony credible_evidence was thus lacking on this issue and the burden_of_proof did not shift b record-keeping sec_6001 requires that-- every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe emphasis added taxpayers are thus required to keep sufficient records to substantiate their gross_income deductions credits and other tax_attributes see also sec_1_6001-1 income_tax regs taxpayers must retain their books_and_records as long as they may become material e retention of records --the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law emphasis added sec_1_6001-1 the failure to keep and present such records counts heavily against a taxpayer’s attempted proof for many of the disputed deductions in this case petitioners lack real business records and they attempt to rely on bank records of commingled personal and business activities reconstructions and disorganized receipts c deductible character to prove entitlement to deduct an expense the taxpayer must prove not only the fact of the expenditure but also the business_purpose or other deductible character of the expense business_expenses deductible from gross_income include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs emphasis added the taxpayer must show that a reported business_expense was incurred primarily for business rather than personal reasons and that there was a proximate relationship between the expense and the business 72_tc_433 with respect to most of the deductions disallowed in this opinion petitioners were unable to prove that the expenditures were ordinary and necessary business_expenses as opposed to personal expenditures or capital expenditures ii dollar_figure from fmc stock_option transaction during the course of its examination the irs determined that a dollar_figure deposit from charles schwab was includable in petitioners’ gross_income at trial mr rogers persuasively demonstrated that the deposit arose from a stock_option transaction with his former employer fmc the dollar_figure of gain from that transaction was in fact reported by petitioners on their form_1040 as wages and we have found that the remainder of the proceeds constituted a return_of_capital petitioners therefore realized no unreported income in conjunction with the dollar_figure deposit iii petitioners’ unreported business income respondent contends that petitioners failed to report on their form_1040 certain amounts that mr rogers received from his business activities gross_income includes all income from whatever source derived sec_61 every taxpayer must keep records sufficient to determine the taxpayer’s tax_liability sec_6001 see also sec_1_6001-1 where the taxpayer does not keep books_and_records sufficient to determine taxable_income the irs may reconstruct income by examining the taxpayer’s bank accounts 96_tc_858 aff’d 959_f2d_16 2d cir under the bank_deposits method of respondent contends that mr rogers had no real distinct schedule c activity but respondent does argue that the items are taxable_income and respondent stipulated that ppi paid mr rogers dollar_figure and that he did report it on schedule c that reporting appears appropriate and we therefore treat that amount plus the dollar_figure from peninsula yorkshire fund and the dollar_figure from sugarloaf as schedule c income the dollar_figure from jetstream the dollar_figure from abingdon and the additional dollar_figure from ppi are items properly reported on schedule e supplemental income and loss reconstructing income all bank_deposits are prima facie evidence of income 94_tc_654 all money deposited into a taxpayer’s bank account during the relevant period constitutes taxable_income so long as the government accounts for the non-taxable source of any income of which it has knowledge dileo v commissioner t c pincite to support its determinations the irs analyzed the deposits to petitioners’ personal bank account in order to reconstruct petitioners’ income for the tax_year after accounting for amounts totaling dollar_figure that the parties stipulated were reported on line of petitioners’ form_1040 as wage income the irs’s bank_deposits analysis identified a total of dollar_figure of additional deposits into petitioners’ personal bank account of that amount the dollar_figure deposit from the stock_option transaction constituted a non-taxable return_of_capital mr rogers reported only dollar_figure on his schedule c a income amounts to be determined under rule of the dollar_figure of deposits to be accounted for dollar_figure was distributions from mr rogers’ business entities the tax consequences of which will be determined under rule as explained below dollar_figure from ppi the parties agree that mr rogers received deposits totaling dollar_figure in from ppi an s_corporation owned entirely by mr rogers as we have noted the parties also agree that dollar_figure of that total was commissions paid to mr rogers and properly accounted for as gross_income on his schedule c mr rogers asserted at trial that the remaining ppi deposits totaling dollar_figure were distributions to him from ppi over the course of the tax_year that they were exceeded by dollar_figure of contributions to ppi’s capital that mr rogers made during and that ppi’s distributions to mr rogers should be taxed according to the applicable s_corporation rules respondent made no legal or statutory argument to the contrary and we hold that the tax rules governing s_corporations will determine the tax treatment of the dollar_figure ppi distributed to mr rogers in just as equivalent amounts were determined for in rogers i on its face the dollar_figure transfer red from ppi to rogers is a distribution from an s_corporation to a shareholder generally sec_1368 provides that distributions from an s_corporation with no accumulated_earnings_and_profits e_p of a predecessor c_corporation are not included in the gross_income of the shareholder to the extent that they do not exceed the adjusted_basis of the shareholder’s stock and any excess over adjusted_basis is treated as gain from the sale_or_exchange of property if the s_corporation has accumulated e_p of a predecessor c_corporation then the portion of the distributions in excess of the s corporation’s accumulated adjustment account aaa is treated as a dividend to the extent it does not exceed the accumulated e_p sec_1368 and the aaa is intended to measure the accumulated_taxable_income of an s_corporation that has not been distributed to the shareholders see 110_tc_27 the portion of a distribution to a shareholder that does not exceed the aaa is a nontaxable return_of_capital to the extent of the shareholder’s adjusted_basis in s_corporation stock sec_1368 and c the aaa is increased for the s corporation’s income and decreased for the s corporation’s losses and deductions and for nontaxable distributions to shareholders see sec_1367 and sec_1368 sec_1366 provides that a shareholder shall take into account his or her pro_rata share of the s corporation’s items of income loss deduction or credit for the s corporation’s taxable_year ending with or in the shareholder’s taxable_year sec_1367 provides that basis in s_corporation stock is increased by income passed through to the shareholder under sec_1366 and decreased by inter alia distributions not includable in the shareholder’s income pursuant to sec_1368 unless a statutory or legal principle applies to remove the dollar_figure distribution from the s_corporation rules described above these rules will govern whether the dollar_figure distribution from ppi to rogers is income to petitioners and if so the character of that income rogers i slip op pincite consequently here as in rogers i a rule computation of ppi’s e_p and aaa as well as rogers’ basis in his ppi stock is required to make a final_determination of the taxability of the dollar_figure distribution from ppi id pincite dollar_figure from jetstream the irs identified dollar_figure deposited into petitioners’ account from jetstream a british virgin islands company wholly owned by ppi during and disregarded for federal_income_tax purposes mr rogers disputes the irs’s categorization of this amount as gross_income at trial he claimed that this amount was a return of principal from jetstream for amounts advanced to jetstream through ppi as jetstream was disregarded for u s federal_income_tax purposes these amounts will be treated in the same way as the dollar_figure in deposits to petitioners’ account from ppi--ie according to the s_corporation rules dollar_figure from abingdon trading llc the irs determined that dollar_figure deposited from abingdon was includable in petitioners’ gross_income mr rogers testified at trial that the dollar_figure deposit received from abingdon was a partnership_distribution to a partner and was not includable in his gross_income sec_731 provides that no gain_or_loss shall be recognized on a distribution from a partnership to a partner unless the amount distributed exceeds the adjusted_basis of the partner’s interest in the partnership immediately before the distribution mr rogers must therefore establish his basis in abingdon at trial mr rogers attempted to offer the schedule_k-1 partner’s share of income deductions credits etc issued to him by abingdon even though the schedule_k-1 was inadmissible to prove the fact for which it was offered at trial we find that it should be admitted simply to corroborate mr rogers’ contention that he was a member of abingdon abingdon elected partnership status for the tax_year the dollar_figure deposit will therefore be governed according to the applicable partnership rules as a distribution from a partnership b amounts includable in petitioners’ gross_income as to the remaining deposits mr rogers identified at trial the source of each of the deposits and contended that no part of the deposits should be includable in gross_income we find each argument unpersuasive for the reasons discussed below dollar_figure from sugarloaf a dollar_figure deposit into petitioners’ account was a check from sugarloaf mr rogers asserted that this deposit was repayment of a loan that he had mr rogers offered the schedule_k-1 to substantiate a deduction that had been reported on the schedule_k-1 but not claimed on petitioners’ form_1040 for upon objection by the irs the court declined to admit the return into evidence because it was not probative of any issue raised in the notice_of_deficiency addressed matters not pleaded in the pleadings and was not exchanged two weeks before trial as required by the standing pre-trial order issued date previously made to sugarloaf however the record contains no evidence of loan arrangements between sugarloaf and mr rogers accordingly we sustain the irs’s determination regarding this amount as includable in gross_income pursuant to sec_61 dollar_figure from peninsula yorkshire fund the irs identified as income dollar_figure deposited into petitioners’ bank account from peninsula yorkshire fund mr rogers admits that he served as trustee for peninsula yorkshire fund during and that the dollar_figure deposited into his bank account constituted trustee’s fees therefore the dollar_figure deposit from peninsula yorkshire fund is includable in the petitioners’ gross_income pursuant to section dollar_figure dollar_figure from ppi the parties have stipulated that dollar_figure of the dollar_figure in deposits from ppi to petitioners’ account is for payment of commissions deductible by ppi as an ordinary and necessary business_expense and includable in petitioners’ gross_income pursuant to sec_61 mr rogers admits that the dollar_figure is taxable but mr rogers’ contention as to peninsula yorkshire fund is that the dollar_figure it paid him is part of what he did report on his schedule c so that he should not be required to report it again our reconciliation in part iii d below assures that this amount is not double-counted emphasizes that the dollar_figure reported as gross_receipts on his schedule c includes the dollar_figure of commission payments--a point we vindicate in part iii d below d recomputing petitioners’ taxable_income for tax_year the universe of bank_deposits to be accounted for in determining mr rogers’ unreported income is dollar_figure this opinion accounts for it as follows as to dollar_figure paid_by charles schwab we hold that it does not relate to mr rogers’ schedule c activity and does not increase petitioners’ taxable_income above what they reported as to dollar_figure ie dollar_figure paid_by ppi dollar_figure by jetstream and dollar_figure by abingdon its taxability to mr rogers will be determined under rule as to dollar_figure paid_by ppi the parties stipulate that it is taxable receipts as to the remaining dollar_figure ie dollar_figure paid_by sugarloaf and dollar_figure by peninsula yorkshire fund we hold that it is taxable thus mr rogers’ taxable schedule c receipts in totaled dollar_figure ie dollar_figure plus dollar_figure and he reported dollar_figure however we have held that petitioners’ taxable_income is subject_to being increased in the rule_155_computations by some or all of the dollar_figure of distributions from ppi jetstream and abingdon in so holding we avoid the double-counting about which mr rogers was concerned respondent did not contend--and we do not hold--that the amounts found taxable here should simply be added to the income that mr rogers reported rather we determine the taxable receipts and then compare them to what petitioners reported increasing petitioners’ gross_income only by the difference iv schedule c expenses mr rogers filed a schedule c with petitioners’ tax_return on which he claimed deductions related to his business activities pursuant to sec_162 a taxpayer may deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in contrast except where specifically enumerated in the code no deductions are allowed for personal living or family_expenses sec_262 because mr rogers blended his personal expenses with his professional work this case requires distinguishing and allocating deductions between personal and business_expenses however the amount mr rogers reported on schedule c seems to have been arbitrary with no visible relation to any of the amounts in the record apart from the parties’ stipulation that what he reported on schedule c included the commissions portion ie dollar_figure of the ppi deposits we do not know and do not need to determine how mr rogers computed the dollar_figure he reported mr rogers’ allocations and distinctions were often not credible when they were made at all a interest mr rogers deducted dollar_figure for other interest personal_interest is generally not deductible sec_163 non-deductible personal_interest is defined as any interest other than six listed categories of interest see sec_162 therefore to deduct an interest_expense taxpayers must establish that the interest falls within a listed category mr rogers claims that the dollar_figure deducted as other interest was in the first category--ie interest_paid or accrued on indebtedness properly allocable to a trade_or_business sec_163 generally taxpayers may deduct business-related interest payments after establishing that the payment made was interest sec_163 it was paid_or_incurred within the taxable_year at issue id it was paid on an existing unconditional and legally enforceable obligation for the payment of money the indebtedness belonged to the taxpayer seeking the deduction 289_f2d_861 6th cir rev’g and remanding 32_tc_798 sec_163 35_tc_256 a taxpayer may not deduct interest on another’s indebtedness arcade realty co v commissioner t c pincite 346_f2d_266 continued and the payments are properly allocable to a trade_or_business sec_163 a the parties agree that the payments deducted on mr rogers’ schedule c were actually interest that they were paid_or_incurred in the taxable_year that the payments were made on valid existing indebtedness and that the interest payments claimed were on indebtedness that belongs to petitioners at issue is whether the payments were properly allocable to a trade_or_business --ie whether mr rogers established the business_purpose of the interest payments we hold that he did not mr rogers’ testimony and supporting documentation did not establish how much was borrowed as principal or how the borrowed funds were used nor did he show that the money was devoted to mr rogers’ activities as an attorney or other business activities mr rogers provided credit card statements to substantiate portions of the amount deducted but these statements clearly included charges attributable to both personal and business_expenses and he made no effort to distinguish the two we sustain the irs’s determinations regarding the nondeductibility of interest_expenses claimed on mr rogers’ schedule c continued 7th cir b insurance other than health generally premiums_paid on insurance policies are deductible if the insurance coverage is ordinary and necessary for a taxpayer’s trade_or_business sec_1_162-1 income_tax regs but no deduction is allowed for insurance with respect to property that is not used in a trade_or_business edgar v commissioner tcmemo_1979_524 on his schedule c mr rogers deducted dollar_figure in premiums_paid on insurance other than health the parties agree that these payments were made at issue is their deductibility as business_expenses mr rogers testified at trial that the policies were for automobiles liability umbrella policy and damage to abingdon avenue and possibly to the manitou house i haven’t tried to you know be more specific this testimony was not sufficient to prove the business character of the insurance purchased the only documentary_evidence petitioners offered is an expense log created by mr rogers which documents payment of the premiums no policy documents were provided and no further testimony was given at trial regarding the business_purpose of these insurance policies moreover the record shows that the proceeds from at least one policy provided supplemental income to petitioners during mr rogers’ transition from one law firm to another because the evidence fails to substantiate the business purpose of the insurance and in some cases even proves that the policy clearly produced taxable_income to mr rogers we sustain the irs’s determinations as to insurance premium deductions c travel meals and entertainment taxpayers may deduct traveling expenses including amounts expended for meals_and_lodging while away from home in the pursuit of a trade_or_business sec_162 326_us_465 however travel meals and entertainment_expenses are subject_to especially strict substantiation rules sec_274 flush language 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date when sec_274 applies a taxpayer must substantiate by adequate_records or sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place the expense was incurred the business_purpose of the expense and the business relationship of the taxpayer to other persons benefited by the expense or use if any sec_274 flush language see also 112_tc_183 the substantiation requirements imposed by sec_274 preclude use of the cohan rule to estimate the amounts of deductions subject_to that section sanford v commissioner t c pincite sec_274 further limits deductions for most meal and entertainment_expenses to percent of the amount of such expense or item which would be allowable as a deduction under this chapter on his schedule c mr rogers deducted dollar_figure for travel_expenses on line a and dollar_figure for meals and entertainment_expenses on line d the parties agree that dollar_figure of the amounts deducted for travel was allowable as unreimbursed employee expense on petitioners’ schedule a after this concession mr rogers asserts travel expense deductions of dollar_figure and meals and entertainment expense deductions of dollar_figure credible_evidence proves that mr rogers incurred dollar_figure of travel_expenses while conducting business on ppi’s behalf travel itineraries prepared by seyfarth shaw provide independent documentation as to the business_purpose time and date of several of mr rogers’ trips away from home when combined under the cohan_rule if in the absence of the proper records a taxpayer provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the expense and allow the deduction to that extent 39_f2d_540 2d cir with testimony regarding his south american dealings on ppi’s behalf we find that the travel itineraries receipts and credit card statements in the record meet or exceed the sec_274 substantiation requirements for that dollar_figure of travel_expenses as for the remaining dollar_figure of travel_expenses and dollar_figure in meals and entertainment_expenses we agree with the irs that petitioners failed to substantiate them mr rogers produced a travel diary containing underlying documentation in the form of various receipts and bills and this documentation largely substantiates the fact of the expenditure of most of the amounts of travel expense in dispute however the diary substantiates only the expenditure of these sums not their business_purpose at best all we have is general the travel and expense diary was created by mr rogers during the irs’s examination of his tax_return to assist in the fact-gathering process it was composed of two elements a a statement of the destination and who mr rogers met with and b limited photocopies of some supporting documentation such as receipts or airline tickets the non-contemporaneous portions of the diary were admitted into evidence at trial not as a contemporaneous business record or documentation but only as demonstrative exhibits reflecting petitioners’ contentions these non-contemporaneous portions created during the audit are therefore not corroborating evidence that satisfies sec_274 when supporting documentation proved the business_purpose of an expense it was admitted as evidence and considered by the court the irs also disputes the expenditure of dollar_figure claimed as travel expense deductions because petitioners failed to substantiate the business_purpose of all remaining travel meals and expense deductions we do not address this issue uncorroborated testimony by mr rogers at trial as to the purpose of some unknown quantum of these trips regarding travel meals and entertainment_expenses reported by petitioners it is often unclear from the direct testimony where petitioners traveled to let alone the business_purpose behind the trip the travel diary also lists expenses of individuals other than petitioners but it offers no supporting documentation for why these expenses should be deductible by petitioners other trips such as one to new zealand have documentation in the form of plane tickets but lack proof of the trip’s business_purpose we therefore hold that these amounts are unsubstantiated and we sustain the irs’s disallowance of the remaining dollar_figure in travel_expenses and dollar_figure in meals expenses d transportation deductions related to passenger vehicles are subject_to strict substantiation requirements under sec_274 and sec_280f taxpayers must prove a the amount of each separate expenditure with respect to the vehicle b the exact date of the expenditure and c the business_purpose with respect to each expenditure sec_1_274-5t taxpayers may use one of two methods to substantiate transportation_expenses one method is to substantiate each element of an automobile-related deduction by adequate records--such as diaries or account books--that are maintained by the taxpayer at or near the time when the expense was incurred sec_1_274-5t and alternatively the taxpayer may substantiate each element of an expense with other_sufficient_evidence id para c using this alternative method the taxpayer must establish each element of the automobile-related deduction with a detailed personal statement corroborated by other evidence id para c i a taxpayer’s own statement alone is not sufficient see wolfgram v commissioner tcmemo_2010_69 slip op pincite testimony alone without corroborative evidence does not satisfy the requirements of sec_274 on his schedule c mr rogers deducted dollar_figure of vehicle insurance premiums on line dollar_figure spent on vehicle repairs and maintenance on line and an additional dollar_figure in unidentified car and truck expenses on line these expenditures related to three vehicles mrs rogers’ toyota avalon mr rogers’ mercedes s500 and petitioners’ son’s jeep cherokee we disallow each because petitioners either a used the vehicles for personal transportation not business travel so that sec_262 disallows the deductions or b failed to adequately substantiate their entitlement to the vehicle-related deductions so that sec_274 disallows the deductions neither mr rogers’ testimony nor the limited business records offered as evidence are reliable or complete enough to show the nature or quantum of the use of these vehicles additionally mr rogers admitted both at trial and on his return to personal_use of each of the vehicles yet claimed of the expenses as deductible we sustain the irs’s disallowance of these transportation_expenses e home_office on various lines of his schedule c mr rogers deducted as business_expenses portions of the following amounts related to petitioners’ personal_residence on abingdon avenue item state farm insurance line atlantic mutual insurance line replace home furnace line roof repair line removal of dead tree line lawn care line pest control line homeowner’s assoc dues line utilities line alarm line total amount dollar_figure big_number big_number big_number big_number big_number big_number sec_280a provides that no deduction otherwise allowable under this chapter shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence however the home_office exception on which mr rogers relies allows taxpayers to deduct certain expenses which would otherwise be prohibited by sec_280a but only to the extent such item s are allocable to a portion of the dwelling_unit which is exclusively used on a regular basis for business purposes sec_280a emphasis added therefore mr rogers must establish that a portion of the home was used regularly for business purposes and that the identifiable portion was used exclusively for business purposes at trial mr rogers identified three rooms in the house that he claimed were used for business but he offered no testimony or evidence as to the total number of rooms in the house mr rogers made no showing of the percentage of the home that this area constituted aside from his unsubstantiated and implausible testimony that of his home was used exclusively for business purposes because credible_evidence in the record does not identify a portion of the home that was used exclusively for business_purpose these deductions mr rogers claimed with respect to the use of his home are disallowed by sec_280a f unreimbursed employee_expenses because an employee’s trade_or_business is deemed to consist of the performance of services for an employer taxpayers may deduct expenses that are a nonreimbursable b related to the employee’s trade_or_business of rendering services to the employer and c ordinary and necessary expenses of such a trade_or_business see 79_tc_1 unreimbursed employee_expenses are subject_to the itemized_deduction limitation of sec_67 as a tax attorney and partner mr rogers was an employee of the law firm of seyfarth shaw during while an employee of seyfarth shaw mr rogers incurred and substantiated the following association fees dues and subscriptions reported on line of his schedule c as computer services continuing legal education and dues and subscriptions an expense is related to an employee’s trade_or_business when the employee directly benefits from the expenditure by potentially earning additional income or enhancing job performance in a way traceable to the expenditure expenses are ordinary when they are normal usual or customary in the taxpayer’s trade_or_business 308_us_488 expenses are necessary when they are appropriate or helpful even if not indispensable or required 56_tc_1300 aff’d per curiam 487_f2d_1025 9th cir item tax analysts ria journal of tax continuing education dues aba int’l fiscal ass’n am health lawyer total amount dollar_figure big_number big_number big_number seyfarth shaw’s reimbursement policy did not provide for reimbursement of the association fees dues and subscriptions that mr rogers deducted on his schedule c we hold that the fees dues and subscriptions deducted by mr rogers though not absolutely required for his employment at seyfarth shaw were ordinary and necessary to his activities as an attorney because they were appropriate and helpful in his work for the firm therefore mr rogers may deduct--subject to the floor--the association fees dues and subscriptions listed above as unreimbursed employee_expenses on his schedule adollar_figure g business_gifts mr rogers deducted dollar_figure on his schedule c for various business_gifts sec_274 limits the deduction of the cost of any business gift to dollar_figure per in addition to these items the parties stipulated that mr rogers may deduct dollar_figure in travel_expenses dollar_figure for legal library expenses and dollar_figure in dues as unreimbursed employee_expenses on his form_1040 schedule a recipient per year a taxpayer claiming a business gift deduction must substantiate the cost and description of the gift the date the gift was made the business reason for the gift and the business relationship of the recipient to the taxpayer sec_1_274-5t the parties agree that petitioners adequately substantiated four separate gifts of at least dollar_figure each therefore they may deduct dollar_figure in business_gifts we sustain the irs’s determination regarding the remaining amounts claimed as business gift deductions because mr rogers did not adequately substantiate their deductibility h other expenses on his schedule c mr rogers deducted dollar_figure for other expenses listed on appendix a of this amount mr rogers adequately substantiated both the expenditure and the business_purpose of dollar_figure in copying fees and dollar_figure in subscription fees to realtor ecommerce we sustain the irs’s determination regarding the remaining disputed other expenses because petitioners failed to adequately substantiate the business_purpose of each expenditure as required by sec_162 and sec_262 rather the corroborating evidence provided at trial often shows a clear mixture of personal and business_expenses claimed as business deductions and petitioners made no efforts to distinguish business from personal expenses v ppi a income reported amounts generally unless otherwise provided gross_income under sec_61 includes all accessions to wealth from whatever source derived 348_us_426 ndollar_figure moreover gain constitutes taxable_income when its recipient has such control_over it that as a practical matter he derives readily realizable economic value from it that occurs when cash is delivered by its owner to the taxpayer in a manner which allows the recipient freedom to dispose_of it at will 343_us_130 citations omitted the economic benefit accruing to the taxpayer is the controlling factor in determining whether a gain is income id on its tax_return prepared by mr rogers ppi reported gross_receipts of dollar_figure consisting of amounts deposited into the joint ppi l r bank account and other_amounts recorded on ppi’s general ledger petitioners now contend that ppi’s income was thereby overstated but we hold otherwise tefra jurisdiction as he did for his year mr rogers argues that this court lacks jurisdiction to determine whether certain amounts reported as gross_receipts on ppi’s tax_return are income to ppi mr rogers contends that portions of the alleged gross_receipts some of which ppi distributed to mr rogers are not income to ppi but rather are in fact funds of sugarloaf held in trust by ppi that this contention implicates partnership-level items of sugarloaf fund llc a partnership subject_to tefra and that these issues must therefore be adjudicated at the partnership level of sugarloaf it is true that a partnership’s partnership items must be adjudicated at the partnership level but it is not true that the tax consequences of every transaction in which a tefra partnership or partner happens to be a party must be so adjudicated a taxpayer cannot invalidate a notice_of_deficiency and require the irs to issue an fpaa simply by pointing out that his income was paid to him by an entity that happens to be a partner in a tefra partnership if these payments to ppi raise tax partnership-level questions for sugarloaf or its partners those are not questions that we must decide here we decide only whether mr rogers through ppi received income he diddollar_figure in rogers v commissioner f 3d pincite on very similar facts mr rogers made the same arguments for about a different partnership continued funds not held in trust as he asserted for in rogers i mr rogers asserts here that certain unspecified funds retained by ppi and reported as gross_receipts of ppi for should nonetheless be excluded from the gross_receipts of ppi because the funds were held in trust for sugarloaf and as we did in rogers i for we find here that mr rogers did receive income because the money received by ppi in continued warwick trading llc which was his equivalent to sugarloaf rogers had created ppi--which plays a critical role in this case --to sit between himself and jetstream the tax_shelter was sold to u s taxpayers for a total of dollar_figure million half was the purchase_price of partnership interests in warwick the other half appears to have been a payment to rogers via ppi for creating the shelter rogers directed the buyers of the interests the shelter investors to wire the entire dollar_figure million to ppi’s bank account rather than warwick’s telling them that warwick lacked adequate banking facilities he argues that the dollar_figure million retained by ppi some of which however ppi distributed to him was held in trust for the benefit of warwick and that therefore the alleged tax_deficiency was a partnership_item and so should have been resolved at the partnership level and so not in this case which is about personal not partnership income the court_of_appeals for the seventh circuit disposed of the argument succinctly but the tax_court ruled in the present case that the money received by ppi and either retained by it or distributed to rogers but not forwarded to warwick was not held in trust for warwick--it was ppi’s money--and so the tax status of that money was not an issue for resolution in a partnership-level case id emphasis added and subsequently either retained by it or distributed to mr rogers--was not held in trust for sugarloaf here as he did for mr rogers provides no documentation evidencing a_trust between ppi and any third party and we find no credible_evidence in the record of such an agreement mr rogers again responds that no specific words of trust are required however as was the case for this leaves him only the option of a constructive trust a constructive trust indeed usually lacks documentation -- because it’s not a real trust restatement third of restitution unjust enrichment sec_55 comment b it is a remedy for unjust enrichment when property has been acquired in such circumstances that the holder of the legal_title may not in good conscience retain the beneficial_interest equity converts him into a trustee beatty v guggenheim exploration co n e n y cardozo j see also dan b dobbs dobbs law of remedies sec_4 pp 2d ed but rogers is not arguing that ppi which he controls converted or otherwise wrongfully deprived sugarloaf of any money or other_property and if it had that could hardly generate a tax_benefit for rogers for he would be the wrongdoer nevertheless there is something to rogers’ trust argument though not enough an agent receiving funds on behalf of his principal has a fiduciary duty to maintain the principal’s funds in a segregated account restatement third of agency dollar_figure and comment c c f rodriguez v herman 121_f3d_1352 9th cir ppi appears to have done that with regard to the investor receipts that the shelter investors were paying for the partnership interests for it forwarded that amount to sugarloaf for distribution as commissions to other companies which incurred costs in helping administer the tax_shelter rogers v commissioner f 3d pincite mr rogers’ own tax reporting for was at odds with his contention that a certain portion in fact an unspecified amount of the funds was held in trust by ppi mr rogers himself paid tax on a portion of this money the dollar_figure compensation_for his services to ppi on his schedule c a characterization that is inconsistent with his having held the money in trust finally even if we were to accept in principle mr rogers’ argument that certain amounts deposited with ppi were held in trust mr rogers provided no evidence substantiating which amounts were held in trust and were later sent to sugarloaf fund or used to pay sugarloaf fund’s expenses therefore his evidence does not support a finding that any particular amounts paid to ppi are not income to ppi as the court_of_appeals for the seventh circuit observed in affirming rogers i worse if rogers was holding in trust the money he received from ppi and then using it to reimburse himself for legal services he was committing a grave breach of trust he thus is driven to argue both that the money was in trust and so not taxable to him and that it was his personal_property and so he committed no ethical or legal violations in using it to defray personal expenses that is a tightrope that no one can walk rogers v commissioner f 3d pincite citations omitted conclusion in conclusion ppi reported gross_receipts of dollar_figure on its tax_return and petitioners established no grounds for reducing that amount b deductions after stipulations and concessions by the parties the parties dispute the validity of more than dollar_figure in business_expense deductions claimed for ppi on petitioners’ schedule e supplemental income and loss we hold that with limited exceptions petitioners have not substantiated either the expenditure or the business_purpose or both of these expenses and that--subject to those limited exceptions discussed below--we will sustain the irs’s disallowance insurance ppi deducted dollar_figure for payment of insurance premiums on line of its form_1120s a taxpayer may deduct insurance premiums if the insurance coverage is ordinary and necessary for the taxpayer’s trade_or_business sec_1_162-1 however as we noted above no deduction is allowed for insurance with respect to property that is not used in a trade_or_business edgar v commissioner tcmemo_1979_524 despite the parties’ stipulation that ppi actually spent dollar_figure on insurance premiums mr rogers failed to substantiate the business_purpose of the insurance coverage he offered no policy documents for these premiums nor did he testify at trial as to the business_purpose of the expense because mr rogers failed to prove that the insurance was with respect to property used in his trade_or_business we will sustain the disallowance of this deduction repairs and maintenance ppi deducted dollar_figure for repairs and dollar_figure for maintenance on its form_1120s these expenses included deductions for lawn care at various properties personally owned by petitioners and expenses to repair a vehicle which was used by their son both personally and for business however expenses that relate to a taxpayer’s home must meet the strict substantiation requirements imposed by sec_280a sec_280a see part iv e above expenses related to vehicles must meet the equally stringent substantiation requirements of sec_280f see part iv d above because petitioners did not substantiate the business_purpose of these expenses we sustain the irs’s determination related to this deduction supplies ppi deducted dollar_figure for supplies ppi spent at least part of this amount on furnishings and other expenses for petitioners’ son’s residence gasoline for a mixed personal- and business-use vehicle driven by petitioners’ son and other personal items purchased for petitioners though credit card statements substantiate that the amounts were paid_by petitioners or ppi the charges on the statements were to general retailers petitioners offered no itemized receipts and no effort was made to distinguish which of these charges were personal and which were for business purposes without substantiation of the business_purpose behind these expenses we sustain the disallowance of this deduction telephone sec_262 denies deductions for personal living or family_expenses and pursuant to sec_262 any charge for the first telephone line to a residence of the taxpayer is treated as a personal_expense ppi deducted dollar_figure for telephone expenses to substantiate the deduction petitioners offered an expense log credit card statements assorted billing statements and canceled checks however neither the expense log nor mr rogers’ testimony at trial distinguished which portion of the telephone expense was for the first line to petitioners’ residence nor which business_entity used which telephone line moreover the evidence in the record shows that a substantial majority of the charges were billed to or related to telephone services which were provided at petitioners’ residence on abingdon road again no credible_evidence distinguishes what portions of the expenses were for personal or business purposes we therefore sustain the disallowance of this deduction automobile ppi deducted dollar_figure on its form_1120s for automobile expenses at trial mr rogers testified that this amount was spent on gasoline used by petitioners’ son and sometimes in one of petitioners’ personal automobiles however petitioners did not substantiate the business_purpose of these expenses and again cannot meet the heightened substantiation requirements of sec_274 and sec_280f see part iv d above we therefore sustain the disallowance of this deduction rent ppi deducted dollar_figure in rents of this amount the irs conceded that dollar_figure was deductible as rent paid to palos bank for office space rented by ppi in homer glen the deductibility of the remaining dollar_figure is in dispute though the irs concedes that amount was spent by petitioners at trial petitioners testified that the disputed amount consists of expenditures to rent vehicles and a hotel in florida petitioners did not substantiate the business_purpose of the remaining expenses and also failed to meet the stringent substantiation requirements imposed by sec_274 for travel_expenses and transportation expenses see part iv above we therefore sustain the disallowance of the remaining amounts claimed as rents deductions commissions ppi deducted dollar_figure for commissions in commissions paid in connection with carrying_on_a_trade_or_business are deductible under sec_162 if they are ordinary and necessary expenses sec_1_162-1 ppi carried on a trade_or_business and the parties agree that ppi actually paid dollar_figure in commissions in at issue is whether the commissions were ordinary and necessary expenses--ie whether petitioners proved the business_purpose of these expenses of the dollar_figure paid the parties stipulate that commissions totaling dollar_figure are deductible as follows dollar_figure paid to mr rogers is deductible by ppi and dollar_figure is deductible by l r not ppi the deductibility of the remaining dollar_figure is in dispute at trial mr rogers provided an executed consulting agreement between ppi and portfolio_asset recovery consultoria e assessoria empresarial ltda for services related to ppi’s conduct of brazilian receivables activities as well as evidence of payment of dollar_figure as provided by the terms of the agreement further evidence in the record combined with mr rogers’ plausible testimony at trial substantiates deductions for the remaining dollar_figure ie dollar_figure paid to multicred investamentados limitada multicred a brazilian collection company and dollar_figure in various other commissions related to proper ppi business purposes parking ppi deducted dollar_figure in parking expenses on its form_1120s deductions claimed for parking are subject_to the strict substantiation requirements imposed by sec_274 sec_274 sec_1_274-5t though petitioners adequately substantiated the expenditure of this amount they failed to substantiate how the parking expenses related to ppi’s business we therefore sustain the disallowance of this deduction meals and entertainment_expenses for meals and entertainment are deductible if the taxpayer provides the substantiation required by sec_274 see part iv c above sec_274 limits deductions for most meal and entertainment_expenses to percent of the amount of such expense or item which would be allowable as a deduction under this chapter ppi deducted dollar_figure in expenses for meals and entertainment petitioners adequately substantiated dollar_figure in meals expenses before the limit of section n is applied which correspond to the dates that mr rogers traveled on ppi business the remaining meals and entertainment_expenses lack sufficient documentation to prove their business_purpose therefore we sustain the disallowance of the claimed deductions for meals and entertainment except for dollar_figure subject_to the limit travel travel deductions are subject_to the stringent reporting requirements of sec_274 see part iv d above ppi claimed dollar_figure in travel deductions the parties agree that dollar_figure of the amount claimed is properly deductible further petitioners concede that dollar_figure is not deductible the deductibility of dollar_figure remains in dispute though the irs agrees that the expenditures were made however petitioners again fail to meet the stringent substantiation requirements of sec_274 for travel deductions specifically with respect to the business_purpose of the expenses see part iv d above there is no documentation as to the business_purpose of the remaining amounts outside of mr rogers’ unsupported testimony at trial or the demonstrative portions of the travel diary we sustain the irs’s determination regarding the remaining dollar_figure in travel_expenses legal fees ppi deducted dollar_figure of legal professional fees the parties agree that ppi spent only dollar_figure and the irs conceded that dollar_figure of the dollar_figure spent is deductible by ppi the parties dispute the deductibility of the remaining dollar_figure ordinary and necessary expenses for legal fees paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business are allowed as deductions sec_162 sec_1_162-1 however b usiness expenses deductible from gross_income include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 emphasis added to substantiate this deduction mr rogers first provides invoices from the law firm seyfarth shaw to sugarloaf c o multicred and evidence in the record suggests that ppi did in fact pay these amounts however mr rogers fails to demonstrate why ppi is the proper entity to deduct these legal expenses sugarloaf is an llc that elected to be classified as a partnership for federal_income_tax purposes for the tax_year items of income and deduction are determined under applicable partnership statutes at the partnership level sec_701 sec_703 because petitioners failed to substantiate how these legal expenses were incurred on behalf of ppi ppi is not entitled to deduct these amounts petitioners presented further evidence that ppi paid legal fees and expenses to seyfarth shaw paul j kozacky associates and chris saternus the record does not substantiate what business_purpose entitled ppi to deduct these legal expenses the evidence of payment either bears notations that the fees related to pti mr rogers’ unrelated entity not ppi or contains no indication of the scope or nature of the underlying work though the invoices were addressed to ppi the descriptions of the work contained in the invoices related to patent infringement claims brought by pti the record does not contain any indication that ppi had an ownership_interest in pti or in the patent litigation related to pti therefore we sustain the disallowance of these deductionsdollar_figure finally petitioners provided evidence of amounts paid to seyfarth shaw the law firm of altheimer grey and entities named atu general trust bvi and chicago title insurance for which the evidence includes no underlying petitioners’ only claim for deduction of these items is that they are an ordinary and necessary business_expense incurred by ppi an entity whose income losses deductions and credits flow through to petitioners mr rogers testified that he did not know whether he had an ownership_interest in pti in a close examination of the record discloses that mr rogers at one time was a shareholder of pti but the evidence is inconclusive as to whether he was during the tax_year at issue regardless petitioners provided no evidence that ppi had any interest in pti and we disallow the deduction for that reason since petitioners advance no other theory as to why these expenses should be deductible as flow-through deductions or otherwise we consider no other alternative arguments invoice or statement of work given that other evidence in the record shows that ppi deducted expenses for work on matters related to pti that were not ordinary and necessary to ppi’s business_purpose it is impossible to determine from the record whether the work was related to ppi’s business purposes nor can we rule out the likely possibility that this legal work too was for pti we therefore sustain the disallowance of these deductions pti subsidy ppi deducted dollar_figure for a pti subsidy however the pti subsidy consisted of two payments made by mr rogers that have no apparent connection to ppi he made the payments to gpc a co-owner of pti to fund the continued operation of pti--and protect his investment in it--when it was experiencing difficulty as a result of infringement by a competitor while this money may have been used to pay ordinary and necessary expenses of pti for mr rogers it was not a deductible expense but a capital_expenditure see 40_tc_961 mr rogers was an officer ie the treasurer of pti during and he claims that the purpose of the pti subsidy was to protect him from potential in fact one of the checks written to altheimer grey bears the notation pti liability for pti’s debts he asserts that pti was insolvent and that illinois law imposed on him as an officer fiduciary_liability for pti’s debts when pti was insolvent however apart from mr rogers’ very general summary testimony apparently mistranscribed as solvent rather than insolvent see tr there is no evidence that pti was insolvent during and there is no contemporaneous evidence from to corroborate his current explanation of the purpose of the pti subsidy and even if we were to credit his account entirely it would not yield any deduction for ppi vi l r gross_receipts petitioners argue that despite the fact that they reported dollar_figure in gross_receipts on l r’s return the entity had no gross_receipts in the alternative petitioners claim that to the extent l r is found to have had gross_receipts ppi should be able to deduct an equal amount however neither argument is entirely correct see 53_fsupp2d_1007 n d ill extending fiduciary duties during insolvency to officers as well as directors atwater v am exch nat’l bank of chi n e ill when a corporation becomes insolvent its assets are regarded as a_trust fund for the payment of its creditors and the directors who are the agents or trustees of the stockholders during the solvency of the corporation occupy a fiduciary relation towards the creditors when the corporation becomes insolvent the parties agree that ppi is not entitled to a dollar_figure deduction for an amount supposedly transferred to l r because such a transfer was never made mr rogers asserts that the entire dollar_figure reported on l r’s return was due to this transfer and because the transfer was never made l r should have a corresponding reduction in gross_receipts we agree with petitioner that l r did not have gross_receipts of dollar_figure from ppi in vii accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty of of the portion of the underpayment_of_tax that is attributable to the taxpayer’s negligence or disregard of rules or regulations or the portion of the underpayment attributable to any substantial_understatement_of_income_tax sec_6662 b b under sec_7491 the irs bears the burden of production and must produce sufficient evidence that the imposition of the penalty is appropriate in a given case once the irs meets this burden the taxpayer must come forward with persuasive evidence that the irs’s determination is incorrect rule a 116_tc_438 an understatement of an individual’s income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 even though we have allowed additional deductions not allowed in the notice_of_deficiency petitioners’ understatement of income_tax for which will be recomputed pursuant to rule will evidently exceed the greater of of the tax required to be shown on the return or dollar_figure accordingly the commissioner has met his burden to establish that petitioners’ return reflected a substantial_understatement petitioners will therefore owe the accuracy-related_penalty on the entire amount of the underpayment for each year unless they can successfully invoke a defense to the penalty the sec_6662 penalty is not imposed if a taxpayer can demonstrate that he had reasonable_cause for the underpayment and that he acted in good_faith sec_6664 whether a taxpayer acted with reasonable_cause and in good_faith is a facts-and-circumstances decision with the most important factor being the extent of the taxpayer’s efforts to assess his proper tax_liability sec_1_6664-4 income_tax regs also important is the taxpayer’s knowledge and experience id petitioners contend that the level of detail required of taxpayer sic in this process has been very abnormal even for a naked audit however this contention neither provides reasonable_cause for petitioners’ underpayment nor indicates that petitioners exercised good_faith while the irs may have conducted a rigorous examination of petitioners’ tax returns and records the level of thoroughness of the examining agents during this process does not affect or bear upon the reporting requirements imposed by the code the requirement that taxpayers lawfully report their taxable_income arises long before the examination process see sec_6001 petitioners’ record-keeping was in disarray they failed to report large amounts of income and they claimed substantial deductions for which they had no proof at all and others for which their proof was gravely deficient petitioners are sophisticated business people mr rogers is a highly educated attorney with more than years’ experience dealing in a variety of complex tax matters he was certainly able to distinguish personal from business_expenses yet the evidence he used to substantiate their deductions show that he failed to take care to make this distinction we find petitioners had neither reasonable_cause nor good_faith with regard to the positions they maintained on their return to the extent we sustain the irs determinations we also sustain the corresponding accuracy-related_penalty conclusion the determinations in the irs’s notice_of_deficiency are sustained in part as is explained above so that the liabilities for the year at issue can be computed decision will be entered under rule appendix a the following table displays i the expenses petitioners deducted on schedule c of their return for various items ii the amounts that the parties have stipulated petitioners are entitled to deduct and iii additional_amounts that after trial we find petitioners incurred and for which they adequately substantiated the requisite business_purpose or use expense interest other insurance other than health repairs and maintenance travel meals and entertainment utilities other expenses alarm services bank service charges business_gifts computer services cle copying dues and subscriptions return dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number stipulated additional_amounts -0- -0- -0- dollar_figure -0- -0- -0- -0- -0- -0- -0- -0- big_number -0- -0- -0- dollar_figure -0- -0- -0- -0- big_number big_number big_number - - -0- -0- -0- -0- big_number big_number big_number -0- big_number big_number big_number -0- -0- -0- -0- -0- -0- -0- big_number legal library passport postage printing and reproduction publications supplies telephone total deductible on schedule c deductible on schedule a appendix b the following table displays i the expenses ppi deducted on its return for various items ii the amounts that the parties have stipulated ppi is entitled to deduct and iii additional_amounts that after trial we find ppi incurred and for which petitioners adequately substantiated the requisite business_purpose or use expense insurance repairs maintenance supplies telephone automobile and truck expense rent commissions parking meals entertainment travel legal professional fees pti subsidy total return dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number stipulated -0- -0- -0- -0- -0- -0- dollar_figure big_number big_number -0- big_number big_number -0- big_number additional_amounts -0- -0- -0- -0- -0- -0- -0- dollar_figure -0- -0- -0- -0- big_number the parties stipulated that of the dollar_figure reported as commissions dollar_figure is deductible by ppi and dollar_figure is deductible by l r before application of the sec_274 limit
